1    Jared T. Walker (SB#269029)
     5750 Sunrise Blvd., suite 130
2    Citrus Heights, CA 95610
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     SANDRA L. SALTZMAN
6

7                               IN THE UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9    SANDRA L. SALTZMAN,                                 Case No. 2:18-cv-02215-DMC
10            Plaintiff,                                 STIPULATION FOR FIRST EXTENSION
                                                         OF TIME FOR PLAINTIFF TO FILE
11                         v.                            OPENING BRIEF
12   NANCY A. BERRYHILL,
     Deputy Commissioner of Operations for the
13   Social Security Administration,
14             Defendant.
15

16          IT IS STIPULATED, by and between the parties, through their respective counsel of record,

17   that the time for Plaintiff to file her motion for summary judgment be extended thirty (30) days,

18   from the original deadline, such that Plaintiff’s new deadline, with the Court’s approval, will be

19   March 13, 2019. This is Plaintiff’s first request for an extension of time. Plaintiff’s counsel has

20   been unable to prepare Plaintiff’s opening brief in accordance with the current scheduling order due

21   to conflicting deadlines in unrelated matters and the length and complexity of the administrative

22   record in this case. With the Court’s approval, the parties further stipulate that all other dates in the

23   Court’s Scheduling Order be extended accordingly.

24   Dated: February 11, 2019                      Respectfully submitted,
25

26                                                 /s/ JARED WALKER
                                                   Jared T. Walker,
27                                                 Attorney for Plaintiff
28



       STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
1    SO STIPULATED:

2
                                      MCGREGOR W. SCOTT
3                                     United States Attorney
4    Dated: February 11, 2019   By:   /s/ BEN A. PORTER*
                                      (*authorized by attorney Theophous H. Reagans via
5                                     email on behalf of Ben A. Porter)
                                      Ben A. Porter
6                                     Special Assistant United States Attorney
7                                     Attorneys for Defendant

8

9                                      ORDER

10
     APPROVED AND SO ORDERED:
11

12

13   Dated: February 14, 2019
                                           ____________________________________
14                                         DENNIS M. COTA
                                           UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                      -2-
      STIPULATION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE OPENING BRIEF
